DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 	
Response to Arguments
Applicant’s arguments with respect to the objection to claim 11 have been fully considered and are persuasive.  The amendment to the claim overcomes the objection. The objection to claim 11 has been withdrawn. 
Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to the claims overcome the rejections. The 112(b) rejections of the claims have been withdrawn.
Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are not persuasive. Applicant argues that Whitall fails to teach modifying the received audio signal, but this is not found persuasive.  The argument of whether or not Whitall teaches “modifying an audio signal” has been addressed in previous Office Actions (for instance, see Final Rejection 08/07/2021). Even if Whitall was not relied upon for teaching “modifying an audio signal,” Yataka teaches modifying a received audio signal (see the citations in the rejection), and therefore this argument against Whitall would be moot.
Applicant also argues that combining Yataka with Whitall would render Whitall unsatisfactory for its intended purpose and would change the principle of operation of Whitall. This is not found persuasive and the thrust of Applicant’s arguments has been previously addressed (see Final Rejection 08/07/2021).  Further, the cited Affidavit’s distinction of changing Whitall from audio synthesis to audio effects doesn’t render Whitall’s purpose of rehabilitating gait in patients unsatisfactory or change its principle operation of providing cue’s to patients to rehabilitate them.
	Applicant argues that the cited references fail to teach a user specific threshold that is generated based at least in part on measurements associated with a prior performance of the first performance activity by the wearer of the leg prosthesis. This argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 34 is objected to because of the following informalities: “base boost” should read –bass boost--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 16, 18-19, 26-27, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the limitations “a user-specific threshold” and “a threshold corresponding to a baseline measurement.” There is a lack of support in the written description for two thresholds, and this is new matter.
Claims 34 and 35 recite the limitations “a first user-specific threshold” and “a second user-specific threshold.” There is a lack of support in the written description for two thresholds, and this is new matter.
Claims 13, 14, 16, 18, 19, 26, and 27 are rejected by virtue of their dependence on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 18-19, 26-27, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a threshold corresponding to a baseline measurement” on page 4 line 5, and “a user-specific threshold that was generated based at least in part on measurements associated with a prior performance” on page 4 lines 1-3. It is unclear whether the threshold of line 5 is intended to draw antecedence from the user-specific threshold of line 1, or whether they are distinct elements. For examination purposes, the threshold of line 5 will be interpreted as drawing antecedence from the user-specific threshold of line 1.
Claim 32 recites the limitation “wherein the sensor motion data is first sensor motion data” in line 2, and “receive first sensor motion data associated with the prior performance” in line 5. The scope of the claim is unclear because it is unclear whether the first sensor motion data of line 5 is intended to draw antecedence from the first sensor motion data of line 2, and the implications of this interpretation are problematic: this would require both the second plurality of measurements associated with the second performance used to modify the audio signal and the first plurality of measurements associated the prior performance used to generate the user-specific threshold to be derived from the same first sensor motion data, which logically conflicts with the other limitations of the claim. To maintain coherency of the entire claim while resolving the 112(b) issue so that further examination can occur, the limitation in line 2 will be interpreted as “wherein the sensor motion data is second motion data” and the limitation in line 5 will not be understood to draw antecedence from line 2 but will instead be a separate element.
Additionally regarding claim 32, the claim recites the limitation “wherein the performance of the first performance activity is a second performance” in lines 2-3. The scope of the claim is unclear because “the performance of the first performance activity” lacks antecedent basis. This term is never positively recited in claim 1. The only term it could draw antecedence from in claim 1 is “a prior performance of the first performance activity” in line 23, but this interpretation would conflict with the other limitations of the claim. For further examination, it will be interpreted as a new element.
Additionally regarding claim 32, the claim recites the limitation “a first plurality of measurements” in lines 7 and again in line 9. It is unclear whether this element is intended to be a new element or draw antecedence from “measurements associated with a prior performance of the first performance activity” in claim 1 line 23. For further examination, it will be interpreted as drawing antecedence from the element of claim 1 line 23.
Regarding claim 33, the claim recites the limitation “wherein the performance of the first performance activity is a second performance” in lines 1-2. The scope of the claim is unclear because “the performance of the first performance activity” lacks antecedent basis. This term is never positively recited in claim 1. The only term it could draw antecedence from in claim 1 is “a prior performance of the first performance activity” in line 23, but this interpretation would conflict with the other limitations of the claim. For further examination, it will be interpreted as a new element.
Additionally regarding claim 33, the claim recites “a plurality of measurements associated with the prior performance of the first performance activity” in lines 4-5. It is unclear whether this is intended to be a new element or draw antecedence from “measurements associated with a prior performance of the first performance activity” in claim 1 line 23. For further examination, it will be interpreted as drawing antecedence from the element of claim 1 line 23.
Regarding claim 34, the claim recites the limitation “wherein the user-specific threshold comprises a first user-specific threshold and a second user-specific threshold” in lines 1-2. It is unclear how a single threshold could comprise two thresholds. For further examination, the claim will be interpreted as the first threshold and the second threshold can be the same threshold.
Regarding claim 35, the claim recites the limitation “the first user-specific threshold and the second user-specific threshold” in line 5. These elements lack antecedent basis as there is no previous recitation of a first user-specific threshold or a second user-specific threshold, and the only element that antecedence could be drawn from is the “user-specific threshold” of claim 1 lines 20 and 22. For further examination, the first user-specific threshold and the second user-specific threshold will be interpreted as drawing antecedence from the user-specific threshold of claim 1, and the first threshold and the second threshold can be the same threshold.
Additionally regarding claim 35, the claim recites the limitation “wherein the performance of the first performance activity is a second performance” in lines 2-3. The scope of the claim is unclear because “the performance of the first performance activity” lacks antecedent basis. This term is never positively recited in claim 1. The only term it could draw antecedence from in claim 1 is “a prior performance of the first performance activity” in line 23, but this interpretation would conflict with the other limitations of the claim. For further examination, it will be interpreted as a new element.
Additionally regarding claim 35, the claim recites “a first plurality of measurements corresponding to the prior performance of the first performance activity” in lines 6-7. It is unclear whether this is intended to be a new element or draw antecedence from “measurements associated with a prior performance of the first performance activity” in claim 1 line 23. For further examination, it will be interpreted as drawing antecedence from the element of claim 1 line 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13, 18, 19, 23, 24, 26-29, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Whitall, over US 2015/0133821 A1, hereinafter Pusch, US 5919149, hereinafter Allum, US 2014/0180632 A1, hereinafter Yataka, and US 2016/0067584, hereinafter Giedwoyn.
Regarding claim 1, Whitall teaches a system to modify an audio signal in response to changes in motion patterns (abstract), the system comprising: at least one sensor (para [0036], gait parameter sensor 230); a memory (para [0036], program and data storage 220) associating a plurality of performance activities with a plurality of motion characteristics and a plurality of controllable audio features (para [0024], physical activity such as walking, running, and jogging; para [0036], person’s movements associated with gait parameters; paras [0031], [0036], and [0038], controllable audio features associated with gait parameters); and one or more processors (Fig. 2, processor 210, para [0036]) configured to: generate the audio signal (para [0036], audio cuing data 201), identify a first performance activity for assessment (paras [0010] and [0027]), consult the memory to identify a first set of motion characteristics (paras [0025] and [0027] teach step length and cadence as step rate) and a first set of controllable audio features (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence) associated with the first performance activity (para [0027]), receive sensor motion data from the at least one sensor (para [0036]), determine a plurality of measurements for the first set of motion characteristics (paras [0026], [0027], [0036]) based on the sensor motion data (paras [0026], [0027], [0036]), and based at least in part on a determination that at least one of the plurality of measurements does not satisfy a user-specific threshold (Fig. 1, paras [0025] and [0029]), modify the audio signal by adjusting at least one controllable audio feature of the first set of controllable audio features (Fig. 1, paras [0031] and [0038] teach adjusting pitch based on step length and adjusting frequency of beat based on cadence), wherein the user-specific threshold is generated based at least in part on measurements of the user (paras [0025], [0029], [0030], [0039]).
Whitall does not teach the system modifying an audio signal in response to changes in motion patterns of a wearer of a leg prosthesis, the system comprising: the leg prosthesis comprising a socket portion and a lower portion connected by a knee joint, the leg prosthesis comprising the at least one sensor; a particular performance activity of the plurality of performance activities is associated with a particular set of motion characteristics of the plurality of motion characteristics and a particular set of controllable audio features of the plurality of controllable audio features, the one or more processors configured to receive an audio signal from a source, wherein the source stores the audio signal, and wherein the user-specific threshold is generated based at least in part on measurements associated with a prior performance of the first performance activity.
However, Pusch teaches a system responding to changes in motion patterns of a wearer of a leg prosthesis (abstract), the system comprising: the leg prosthesis (para [0010], transfemoral prosthesis) comprising a socket portion (para [0010], thigh socket) and a lower portion (para [0010], lower leg tube and prosthetic foot) connected by a knee joint (para [0010], prosthetic knee joint), and the leg prosthesis comprising at least one sensor (inertial angle sensors 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall such that the system comprises a leg prosthesis comprising a socket portion and a lower portion connected by a knee joint, and the leg prosthesis comprising at least one sensor, in order to use the system of Whitall with a user who uses a prosthetic leg instead of a biological leg because prostheses serve to replace the form and function of limbs which are not present (Pusch, para [0002]).
Allum teaches a particular performance activity (Fig. 6, step 124 select task type, Col. 15 lines 18-20) being associated with a particular set of motion characteristics (Fig. 6, step 128 select cone of stability; Col. 15 lines 20-25, cone of stability is defined for particular task; Col. 4 lines 1-2 and 17-36, trunk orientation taught as angular position (pitch and roll) and velocity of angular sway of upper body) and a particular set of controllable audio features (Col. 5, lines 22-36, roll and pitch angular displacements are associated with frequency modulations, velocity of angular sway is associated with tone volume; Col. 13, lines 38-49, velocity of angular sway is associated with tone volume, pitch angular displacements and roll angular displacements are associated with frequency modulations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall and Pusch such that a particular performance activity of the plurality of performance activities is associated with a particular set of motion characteristics of the plurality of motion characteristic and a particular set of controllable audio features of the plurality of controllable audio features, as taught by Allum, in order to have motion characteristics and audio features that are personalized and specialized to the performance activity (Allum, Col. 15 lines 18-25) and allow comparison of results and refinement of audio adjustments across trials of the same performance activity (Allum, Col. 15 line 60 – Col. 16 line 10).
Yataka teaches a system to modify an audio signal in response to changes in motion (abstract, paras [0041-0043]) comprising: a processor (para [0041], audio control unit 36) configured to receive an audio signal from a source (sample of audio data W from storage device 14), wherein the source stores the audio signal (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall, Pusch, and Allum such that the one or more processors are configured to receive an audio signal from a source wherein the source stores the audio signal, as taught by Yataka, as a simple substitution of one known element (Yataka’s processor configured to receive an audio signal from a source and modify the audio signal to contain adjusted features) for another (Whitall’s processor configured to generate an audio signal containing adjusted features) for the predictable result of a processor obtaining an audio signal on which it can perform modifications to provide an audio signal containing adjusted features.
Giedwoyn teaches a system to modify an audio signal in response to changes in motion patterns (abstract, paras [0137], [0139]), wherein a user-specific threshold (paras [0130], [0131], [0163], template) is generated based at least in part on measurements associated with a prior performance of a first performance activity (paras [0130] “recording an actual movement pattern of the user”, [0131] “a past biomechanical movement pattern of the user”, [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall, Pusch, Allum, and Yataka such that the user-specific threshold is generated based at least in part on measurements associated with a prior performance of the first performance activity, as taught by Giedwoyn, in order to be able to compare sensor measurements to a past biomechanical movement pattern of the user (Giedwoyn para [0131]).
Regarding claim 3, Whitall as modified teaches the system of claim 1, wherein the at least one controllable audio feature of the first set of controllable audio features corresponds to at least one of amplitude modulation, frequency modulation, distortion, bitcrushing, chorus, ducking, frequency filtering, spatialization, localization, panning, reverb, echo, compression, expanding, phasing, pitch-shifting, flanging, gating, vocoding, or delay (Whitall, paras [0029] and [0031] teach pitch shifting and frequency modulation of beat, para [0059] teaches amplitude modulation).
Regarding claim 10, Whitall as modified teaches the system of claim 1, wherein the memory associates only one motion characteristic with each of the plurality of controllable audio features (Whitall, para [0031], pitch shifting mapped to step length and frequency modulation of beat mapped to cadence).
Regarding claim 11, Whitall as modified teaches the system of claim 1, wherein the memory associates more than one motion characteristic with each of the plurality of controllable audio features (Whitall, para [0029], moderate tone (pitch) signifies step conforms in timing (cadence or stance time) and length (step length)).
Regarding claim 23, Whitall as modified teaches the system of claim 1, wherein the at least one controllable audio feature of the first set of controllable audio features comprises at least two controllable audio features (Whitall paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence).
Regarding claim 24, Whitall as modified teaches the system of claim 1, wherein the first set of motion characteristics comprises at least two different motion characteristics (Whitall paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence).
Regarding claim 29, Whitall as modified teaches the system of claim 1, wherein the first set of motion characteristics comprises at least one of gait speed, step width, step length, stance time, gait phase, symmetry of limbs, inertial motions of the limbs, cadence, path of pressure, path of center of mass, ground reaction force, lower limb trajectory, trunk orientation, trunk flexion, trunk extension, hip flexion, hip extension, knee flexion, knee extension, foot-floor angle at heel contact, ankle plantarflexion, ankle dorsiflexion, or energy expenditure (Whitall paras [0025] and [0027] teach step length and cadence as step rate).
Regarding claim 33, Whitall, as modified, further discloses wherein the performance of the first performance activity is a second performance of the first performance activity by the wearer (para [0130]-[0131] and [0163] of Giedwoyn), wherein the one or more processors are configured to: generate the user-specific threshold using a plurality of measurements associated with the prior performance of the first performance activity by the wearer (para [0130]-[0131], [0140], [0163] of Giedwoyn).
Regarding claim 35, Whitall, as modified, further discloses wherein the plurality of measurements is a second plurality of measurements (para [0026]-[0027], [0031], and [0036] of Whitall), wherein the performance of the first performance activity is a second performance of the first performance activity ([0130]-[0131] and [0163] of Giedwoyn), wherein the one or more processors are configured to: generate the first user-specific threshold and the second user-specific threshold (Examiner’s note: in accordance with the interpretation taken in the 112b rejection, the first user-specific threshold may be the same as the second user-specific threshold) using a first plurality of measurements corresponding to the prior performance of the first performance activity by the wearer of the leg prosthesis (para [0130]-[0131], [0140] and [0163] of Giedwoyn), wherein the prior performance occurs prior to the second performance (para [0130]-[0131], [0140] and [0163] of Giedwoyn).

Regarding claim 12, Whitall teaches a computer-implemented method to modify an audio signal that is to be provided to a subject in response to changes in motion patterns of the subject (abstract), the method comprising: identifying a first performance activity for assessment (paras [0010] and [0027]); consulting a memory (para [0036], program and data storage 220) to identify a first set of motion characteristics (paras [0025] and [0027] teach step length and cadence as step rate) and a first set of controllable audio features (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence) associated with the first performance activity (para [0027]), wherein the memory associates a plurality of performance activities with a plurality of motion characteristics and a plurality of controllable audio features (para [0024], physical activity such as walking, running, and jogging; para [0036], person’s movements associated with gait parameters; paras [0031], [0036], and [0038], controllable audio features associated with gait parameters), wherein the first set of motion characteristics comprises multiple motion characteristics of the plurality of motion characteristics (paras [0031], [0036], [0038] teach pitch mapped to step length and frequency of beat mapped to cadence), generating the audio signal (para [0036], audio cuing data 201); receiving sensor motion data from at least one sensor (para [0036]); determining a plurality of measurements for the first set of motion characteristics (paras [0026], [0027], and [0036]) based on the sensor motion data (paras [0026], [0027], and [0036]); comparing at least one of the plurality of measurements to a user-specific threshold that was generated based at least in part on measurements of the user (paras [0025], [0029], [0030], [0039]), and based at least in part on a determination that at least one of the plurality of measurements does not satisfy a threshold corresponding to a baseline measurement (Fig. 1, para [0029], ideal gait parameter, Examiner’s note: threshold interpreted as the same element as user-specific threshold in 112b rejection), modify the audio signal (Fig. 1, para [0036], audio cuing data 201) by adjusting at least one controllable audio feature of the first set of controllable audio features of the audio signal (Fig. 1, paras [0031] and [0038] teach adjusting pitch based on step length and adjusting frequency of beat based on cadence).
Whitall does not teach a particular performance activity of the plurality of performance activities being associated with a particular set of motion characteristics of the plurality of motion characteristics and a particular set of controllable audio features of the plurality of controllable audio features; receiving the audio signal from a source, the at least one sensor being coupled to a leg prosthesis worn by the subject, and the user-specific threshold was generated based at least in part on measurements associated with a prior performance of the first performance activity by the subject.
However, Pusch teaches a method that responds to changes in motion patterns of a subject, comprising at least one sensor (inertial angle sensors 8) being coupled to a leg prosthesis worn by the subject (para [0010], transfemoral prosthesis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall such that the at least one sensor is coupled to a leg prosthesis worn by the subject, as taught by Pusch, in order to use the method of Whitall with a user who uses a prosthetic leg instead of a biological leg because prostheses serve to replace the form and function of limbs which are not present (Pusch, para [0002]).
Allum teaches a particular performance activity (Fig. 6, step 124 select task type, Col. 15 lines 18-20) being associated with a particular set of motion characteristics (Fig. 6, step 128 select cone of stability; Col. 15 lines 20-25, cone of stability is defined for particular task; Col. 4 lines 1-2 and 17-36, trunk orientation taught as angular position (pitch and roll) and velocity of angular sway of upper body) and a particular set of controllable audio features (Col. 5, lines 22-36, roll and pitch angular displacements are associated with frequency modulations, velocity of angular sway is associated with tone volume; Col. 13, lines 38-49, velocity of angular sway is associated with tone volume, pitch angular displacements and roll angular displacements are associated with frequency modulations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall and Pusch such that a particular performance activity of the plurality of performance activities is associated with a particular set of motion characteristics of the plurality of motion characteristic and a particular set of controllable audio features of the plurality of controllable audio features, as taught by Allum, in order to have motion characteristics and audio features that are personalized and specialized to the performance activity (Allum, Col. 15 lines 18-25) and allow comparison of results and refinement of audio adjustments across trials of the same performance activity (Allum, Col. 15 line 60 – Col. 16 line 10).
Yataka teaches a method to modify an audio signal that is to be provided to a subject in response to changes in motion patterns of the subject (abstract, paras [0041-0043]) comprising: receiving an audio signal from a source (para [0041], audio control unit 36 receives sample of audio data W from storage device 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall, Pusch, and Allum such that the method comprises receiving an audio signal from a source, as taught by Yataka, as a simple substitution of one known element (Yataka’s receiving an audio signal from a source and modifying the audio signal to contain adjusted features) for another (Whitall’s generating an audio signal containing adjusted features) for the predictable result of obtaining an audio signal on which to perform modifications to provide an audio signal containing adjusted features.
Giedwoyn teaches a method to modify an audio signal in response to changes in motion patterns (abstract, paras [0137], [0139]), wherein a user-specific threshold (paras [0130], [0131], [0163], template) is generated based at least in part on measurements associated with a prior performance of a first performance activity (paras [0130] “recording an actual movement pattern of the user”, [0131] “a past biomechanical movement pattern of the user”, [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall, Pusch, Allum, and Yataka such that the user-specific threshold is generated based at least in part on measurements associated with a prior performance of the first performance activity, as taught by Giedwoyn, in order to be able to compare sensor measurements to a past biomechanical movement pattern of the user (Giedwoyn para [0131]).
Regarding claim 13, Whitall as modified teaches the method of claim 12, wherein the at least one controllable audio feature of the first set of controllable audio features corresponds to at least one of amplitude modulation, frequency modulation, distortion, bitcrushing, chorus, ducking, frequency filtering, spatialization, localization, panning, reverb, echo, compression, phasing, flanging, gating, vocoding, or delay on the audio signal (Whitall, paras [0029] and [0031] teach frequency modulation of beat and pitch shifting, para [0059] teaches amplitude modulation).
Regarding claim 18, Whitall as modified teaches the method of claim 12, wherein the first set of motion characteristics comprises at least one of gait speed, step width, step length, stance time, gait phase, symmetry of limbs, inertial motions of the limbs, cadence, path of pressure, path of center of mass, ground reaction force, lower limb or sacral trajectory, or trunk orientation (Whitall para [0025] teaches cadence as step rate, para [0026] teaches gait stance, gait phase, and step length, para [0038] teaches gait speed as velocity, para [0041] teaches symmetry of limbs and lower limb trajectory as the comparison of gait motions of both lower limbs, inertial motions of the limbs as gait motions of the lower limbs and motions of the arms and upper body, and trunk orientation as pelvic symmetry).
Regarding claim 19, Whitall as modified teaches the method of claim 12, wherein the first set of motion characteristics comprises at least one trunk flexion, trunk extension, hip flexion, hip extension, knee flexion, knee extension, foot-floor angle at heel contact, ankle plantarflexion, ankle dorsiflexion, or energy expenditure (Whitall para [0026] teaches foot-floor angle at heel contact as pitch angle, para [0041] teaches knee flexion and knee extension as gait motions at the two knees, hip flexion and hip extension as gait motions at the two knees and pelvic symmetry during gait).
Regarding claim 26, Whitall as modified teaches the method of claim 12, wherein the at least one controllable audio feature of the first set of controllable audio features comprises at least two controllable audio features (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence).
Regarding claim 27, Whitall as modified teaches the method of claim 12, wherein the first set of motion characteristics comprises at least two different motion characteristics (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Pusch, Allum, Yataka, and Giedwoyn as applied to claims 1 and 12 above, and further in view of US 5730140, hereinafter Fitch.
Regarding claim 4, Whitall as modified does not teach the system of claim 1, wherein the at least one controllable audio feature of the first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering.
However, Fitch teaches a system wherein at least one controllable audio feature of a first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering (Fig. 5D, filtered noise circuit, band-pass filter, Col. 12 line 63 – Col. 13 line 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall as modified such that the at least one controllable audio feature of the first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering, as taught by Fitch, in order to control the perceived pitch of a sound (Fitch, Col. 13 lines 9-21).
Regarding claim 14, Whitall as modified does not teach the method of claim 12, wherein the at least one controllable audio feature of the first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering.
However, Fitch teaches a method wherein at least one controllable audio feature of a first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering (Fig. 5D, filtered noise circuit, band-pass filter, Col. 12 line 63 – Col. 13 line 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall as modified such that the at least one controllable audio feature of the first set of audio features corresponds to at least one of a high-pass filtering, a bass-cut filtering, a band-pass filtering, a low-shelf filtering, a high-shelf filtering, or a band-stop filtering, as taught by Fitch, in order to control the perceived pitch of a sound (Fitch, Col. 13 lines 9-21).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Pusch, Allum, Yataka, and Giedwoyn as applied to claims 1 and 12 above, and further in view of US 2015/0313496 A1, hereinafter Connor, and in further view of Allum.
Regarding claim 6, Whitall as modified teaches the system of claim 1, but does not teach the audio signal including music, wherein the modified audio signal becomes increasingly undistorted relative to the audio signal as the at least one of the plurality of measurements changes to become closer to satisfying the user-specific threshold.
However, Connor teaches a system comprising an audio signal including music (paras [0303] and [0374]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Whitall as modified such that the audio signal includes music, as taught by Connor, as a simple substitution of one known element (music) for another (tones) for the predictable result of providing a human a perceptible cue.
Allum teaches a system wherein a modified audio signal (Col. 13, lines 44-59, auditory feedback) becomes increasingly undistorted relative to an audio signal as at least one of a plurality of measurements changes to become closer to satisfying a threshold (Col. 13, lines 44-59, volume increase correlates to increase in velocity of angular sway (trunk orientation), auditory feedback gain; Col. 15 lines 31-33, threshold in step 134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Whitall as modified such that the modified audio signal becomes increasingly undistorted relative to the audio signal as the at least one of the plurality of measurements changes to become closer to satisfying the threshold, as taught by Allum, in order to improve a subject’s balance control for movement tasks (Allum, Col. 13 lines 59-62).
Regarding claim 16, Whitall as modified teaches the method of claim 12, but does not teach the audio signal including music, wherein the modified audio signal becomes increasingly undistorted relative to the audio signal as the at least one of the plurality of measurements changes to become closer to satisfying the threshold.
However, Connor teaches a method comprising an audio signal including music (paras [0303] and [0374]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall as modified such that the audio signal includes music, as taught by Connor, as a simple substitution of one known element (music) for another (tones) for the predictable result of providing a human a perceptible cue.
Allum teaches a method wherein a modified audio signal (Col. 13, lines 44-59, auditory feedback) becomes increasingly undistorted relative to an audio signal as at least one of a plurality of measurements changes to become closer to satisfying a threshold (Col. 13, lines 44-59, volume increase correlates to increase in velocity of angular sway (trunk orientation), auditory feedback gain; Col. 15 lines 31-33, threshold in step 134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Whitall as modified such that the modified audio signal becomes increasingly undistorted relative to the audio signal as the at least one of the plurality of measurements changes to become closer to satisfying the threshold, as taught by Allum, in order to improve a subject’s balance control for movement tasks (Allum, Col. 13 lines 59-62).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Pusch, Allum, Yataka, and Giedwoyn as applied to claim 1 above, and in further view of Allum.
Regarding claim 25, Whitall as modified teaches the system of claim 1, wherein the first set of motion characteristics comprises at least two motion characteristics (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence).
Whitall as modified does not teach the first set of motion characteristics comprising at least three motion characteristics.
However, Allum teaches a system wherein a first set of motion characteristics comprises at least three motion characteristics (Col. 13, lines 38-49, velocity of angular sway, pitch angular displacements, and roll angular displacements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Whitall as modified such that the first set of motion characteristics comprises at least three motion characteristics, as taught by Allum, in order to further aid in the rehabilitation of balance and gait deficits and provide further feedback of postural information to the subject (Allum, Col. 1, lines 11-21).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Allum, and Yataka.
Regarding claim 30, Whitall teaches a non-transitory computer-readable storage medium storing computer-executable instructions (para [0036], program and data storage device 220 for program instructions) that when executed by one or more processors (para [0036], processor 210) cause the one or more processors to: identify a first performance activity for assessment (paras [0010] and [0027]); consult a memory to identify a first set of motion characteristics (paras [0025] and [0027] teach step length and cadence as step rate) and a first set of controllable audio features (paras [0031], [0036], and [0038] teach pitch mapped to step length and frequency of beat mapped to cadence) associated with the first performance activity (para [0027]), wherein the memory associates a plurality of performance activities with a plurality of motion characteristics and a plurality of controllable audio features (para [0024], physical activity such as walking, running, and jogging; para [0036], person’s movements associated with gait parameters; paras [0031], [0036], and [0038], controllable audio features associated with gait parameters), wherein the first set of motion characteristics comprises multiple motion characteristics of the plurality of motion characteristics (paras [0031], [0036], [0038] teach pitch mapped to step length and frequency of beat mapped to cadence); receive sensor motion data that corresponds to a subject (para [0036]); determine a plurality of measurements for the first set of motion characteristics based on the sensor motion data (paras [0026], [0027], [0036]); and based at least in part on a determination that at least one of the plurality of measurements does not satisfy a threshold corresponding to a baseline measurement (Fig. 1, para [0029], ideal gait parameter is baseline measurement), modify the audio signal (Fig. 1, para [0036], audio cuing data 201) by adjusting at least one controllable audio feature of the first set of controllable audio features of the audio signal (Fig. 1, paras [0031] and [0038] teach adjusting pitch based on step length and adjusting frequency of beat based on cadence).
Whitall does not teach a particular performance activity of the plurality of performance activities being associated with a particular set of motion characteristics of the plurality of motion characteristics and a particular set of controllable audio features of the plurality of controllable audio features; receiving the audio signal from a source.
Allum teaches a particular performance activity (Fig. 6, step 124 select task type, Col. 15 lines 18-20) being associated with a particular set of motion characteristics (Fig. 6, step 128 select cone of stability; Col. 15 lines 20-25, cone of stability is defined for particular task; Col. 4 lines 1-2 and 17-36, trunk orientation taught as angular position (pitch and roll) and velocity of angular sway of upper body) and a particular set of controllable audio features (Col. 5, lines 22-36, roll and pitch angular displacements are associated with frequency modulations, velocity of angular sway is associated with tone volume; Col. 13, lines 38-49, velocity of angular sway is associated with tone volume, pitch angular displacements and roll angular displacements are associated with frequency modulations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Whitall such that a particular performance activity of the plurality of performance activities is associated with a particular set of motion characteristics of the plurality of motion characteristic and a particular set of controllable audio features of the plurality of controllable audio features, as taught by Allum, in order to have motion characteristics and audio features that are personalized and specialized to the performance activity (Allum, Col. 15 lines 18-25) and allow comparison of results and refinement of audio adjustments across trials of the same performance activity (Allum, Col. 15 line 60 – Col. 16 line 10).
Yataka teaches a processor (para [0041], audio control unit 36) configured to receive an audio signal from a source (sample of audio data W from storage device 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Whitall and Allum such that the one or more processors are configured to receive an audio signal from a source, as taught by Yataka, as a simple substitution of one known element (Yataka’s processor configured to receive an audio signal from a source and modify the audio signal to contain adjusted features) for another (Whitall’s processor configured to generate an audio signal containing adjusted features) for the predictable result of a processor obtaining an audio signal on which it can perform modifications to provide an audio signal containing adjusted features.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Allum, and Yataka as applied to claim 30 above, and further in view of Pusch.
Regarding claim 31, Whitall as modified does not teach the non-transitory computer-readable storage medium of claim 30, wherein the sensor motion data corresponds to data received from a sensor coupled to a leg prosthesis worn by the subject.
However, Pusch teaches a sensor (intertial angle sensors 8) coupled to a leg prosthesis (para [0010], transfemoral prosthesis) worn by a subject.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Whitall, Allum, and Yataka such that the sensor motion data corresponds to data received from a sensor coupled to a leg prosthesis worn by the subject, as taught by Pusch, in order to use the system of Whitall with a user who uses a prosthetic leg instead of a biological leg because prostheses serve to replace the form and function of limbs which are not present (Pusch, para [0002]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Pusch, Allum, Yataka, and Giedwoyn as applied to claim 1 above, and in further view of Giedwoyn.
Regarding claim 32, Whitall, as modified, further discloses wherein the plurality of measurements is a second plurality of measurements (para [0026]-[0027], [0031], and [0036] of Whitall), wherein the sensor motion data is second sensor motion data (Examiner’s note: this element is being interpreted as second sensor motion data in accordance with 112b rejection) (para [0026]-[0027], [0031], and [0036] of Whitall), wherein the performance of the first performance activity is a second performance of the first performance activity ([0130]-[0131] and [0163] of Giedwoyn), wherein the one or more processors are configured to: receive sensor motion data (para [0036] of Whitall); determine a first plurality of measurements for the first set of motion characteristics based on the first sensor motion data (paras [0026], [0027], [0036] of Whitall), and generate the user-specific threshold (paras [0025], [0029], [0030], [0039] of Whitall) using the first plurality of measurements (para [0130]-[0131], [0140] and [0163] of Giedwoyn), wherein the user-specific threshold corresponds to the prior performance of the first performance activity by the wearer (para [0130]-[0131], [0140] and [0163] of Giedwoyn).
The modification made above of Whitall does not expressly disclose that the receiving of sensor motion data is first sensor motion data associated with the prior performance of the first performance activity by the wearer.
However, Giedwoyn teaches that sensor motion data is first sensor motion data associated with the prior performance of the first performance activity by the wearer (para [0130]) (also see para [0131] and [0140]).
It would have been obvious to a skilled artisan to modify Whitall such that the receiving of sensor motion data is first sensor motion data associated with the prior performance of the first performance activity by the wearer, in view of the teachings of Giedwoyn, for the obvious advantage of making the therapy/performance enhancement of Whitall personalized to the user.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Whitall, Pusch, Allum, Yataka, and Giedwoyn as applied to claim 1 above, and in further view of Giedwoyn and US 2015/0081066, hereinafter Yeh.
Regarding claim 34, Whitall as modified teaches the system of claim 1, wherein the user-specific threshold comprises a first user-specific threshold and a second user-specific threshold (Examiner’s note: first user-specific threshold interpreted as being same threshold as second user-specific threshold in 112b rejection), wherein based at least in part on a determination that at least one of the plurality of measurements does not satisfy the first user-specific threshold (Fig. 1, paras [0025] and [0029] of Whitall), the one or more processors modify the received audio signal to provide negative audio feedback (paras [0041]-[0045] of Yataka teach modifying pitch, Fig. 1; paras [0031] and [0038] of Whitall teach adjusting pitch based on step length and adjusting frequency of beat based on cadence), wherein the negative audio feedback corresponds to a distortion of the received audio signal (pitch change and/or beat frequency is distortion).
The modification made above of Whitall does not expressly disclose wherein based at least in part on a determination that at least one of the plurality of measurements satisfy the second user-specific threshold, the one or more processors modify the received audio signal to provide positive audio feedback, wherein the positive audio feedback includes at least one of a bass boost or increase in tempo.
However, Giedwoyn teaches that based at least in part on a determination that at least one of the plurality of measurements satisfies the user-specific threshold, positive audio feedback is provided (para [0137]-[0138]).
It would have been obvious to a skilled artisan to modify Whitall such that based at least in part on a determination that at least one of the plurality of measurements satisfy the second user-specific threshold, the one or more processors modify the received audio signal to provide positive audio feedback, in view of the teachings of Giedwoyn, for the obvious advantage of being able to indicate success to the user.
The modification made above of Whitall does not expressly disclose wherein the positive audio feedback includes at least one of a bass boost or increase in tempo.
However, Yeh teaches audio feedback including an increase in tempo (para [0009]).
It would have been obvious to a skilled artisan to modify Whitall such that the positive audio feedback includes at least one of a bass boost or increase in tempo, in view of the teachings of Yeh, as a simple substitution of one prior art element (Yeh’s tempo increase) for another (Giedwoyn’s audible indicators for success) to yield the predictable result of having a tempo increase as positive audio feedback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791